Exhibit 10.1

CONFIDENTIAL

AMENDMENT TO SHAREHOLDERS AND REGISTRATION RIGHTS AGREEMENTS

This amendment agreement (this “Amendment”), dated as of May 5, 2016, amends
each of (i) that certain shareholders agreement, dated as of May 18, 2015 (the
“Shareholders Agreement”) and (ii) that certain registration rights agreement,
dated as of May 18, 2015 (the “Registration Rights Agreement”), in each case by
and among TPG Sky L.P., TPG Sky Co-Invest L.P., TPG Biotechnology Partners IV
L.P. (collectively, the “Shareholders”) and Endo International plc (“Parent”).

WHEREAS, each of the Shareholders and Parent desire to amend the Shareholders
Agreement and the Registration Rights Agreement to reflect modifications to the
rights and obligations set forth in such agreements relating to (x) the
permission of the Shareholders to acquire certain additional ordinary shares,
nominal value $0.0001 per share, of Parent (the “Ordinary Shares”) and (y) the
appointment to the board of directors (“Board”) of Parent of Todd B. Sisitsky,
who is a partner of an affiliate of the Shareholders (“Sisitsky”);

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1. Shareholders Agreement Amendments. The Shareholders Agreement is hereby
amended as follows:

(a) Section 1.1 of the Shareholders Agreement is hereby amended to add the
following additional words to the end of the definition of the term
“Registration Rights Agreement”: “, as amended.”

(b) Section 3.1(a) of the Shareholders Agreement is hereby amended to insert at
the beginning thereof the words “Subject to Section 3.1(b) hereof,”.

(c) Section 3.1 of the Shareholders Agreement is hereby amended to add the
following at the end thereof as a new Section 3.1(b): “Notwithstanding anything
to the contrary contained herein, the Shareholders may make Permitted
Acquisitions. “Permitted Acquisitions” shall mean the acquisition by the
Shareholders or their respective Affiliates of Ordinary Shares of Parent solely
by means of market purchases (whether related or unrelated) on the NASDAQ,
Toronto Stock Exchange, or any other national stock exchange on which Parent’s
Ordinary Shares may at such time be listed and quoted, which market purchases:

(i) shall have commenced no earlier than the date on which the waiting period
applicable to such acquisition under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, shall have expired or been earlier
terminated;

(ii) shall have been completed no later than December 31, 2016;

(iii) shall, in the aggregate, be for consideration of no more than
$250,000,000;



--------------------------------------------------------------------------------

(iv) shall be effected solely during periods of time during which, pursuant to
Parent’s then existing trading policy applicable to its directors and officers,
Parent’s directors and officers are permitted to sell, purchase or otherwise
trade securities of Parent without being subject to any applicable blackout
periods or other similar trading restrictions; and

(v) shall, involve an amount of Ordinary Shares, which, in the aggregate, when
taken together with the other Ordinary Shares of Parent beneficially owned by
the Shareholders and their respective Affiliates, comprise less than 10% of the
total Ordinary Shares of Parent outstanding on the date thereof.”

(d) Section 3.1 of the Shareholders Agreement is hereby amended to add the
following at the end thereof as a new Section 3.1(c): “Each of the Shareholders
acknowledges that it and its Affiliates, employees, attorneys, independent
contractors designated as senior advisors, directors and officers may have
access to material, non-public information of Parent, and it is aware (and will
so advise its Affiliates, employees, attorneys, independent contractors
designated as senior advisors, directors and officers who are informed as to the
matters which are subject to this Amendment and who receive confidential
information) that applicable securities laws, including United States federal
and state securities laws, generally prohibit any person who has material,
non-public information concerning a publicly-traded company from purchasing or
selling any securities of such company or from communicating such information to
any other person or entity under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities. Each
receiving party agrees that it will not, and will direct its Affiliates,
employees, attorneys, independent contractors designated as senior advisors,
directors and officers who have received confidential information not to, use or
permit any third party to use any confidential information in contravention of
the United States federal and state securities laws, including the Securities
Exchange Act of 1934, as amended, including the rules and regulations
promulgated thereunder.”

(e) The Shareholders Agreement is hereby amended to add the following as a new
Section 3.4: “Section 3.4. Director Conduct. For the avoidance of doubt, without
limiting any obligations of the Shareholders or any of their respective
Affiliates (other than Sisitsky), Parent acknowledges that in no event shall any
action taken by Sisitsky, in his capacity as a director of Parent, to the extent
consistent with the performance of his duties as a member of the Board of Parent
constitute a breach of this Agreement.”

(f) The Shareholders Agreement is hereby amended to add the following as a new
Section 3.5: “Section 3.5 Public Announcement.

(a) Parent shall file promptly a Form 8-K (the “Form 8-K”) reporting entry into
this Amendment and appending or incorporating by reference this Amendment as an
exhibit thereto.

(b) The Shareholders shall promptly prepare and file a beneficial ownership
report on Schedule 13D (the “Schedule 13D”) with respect to Parent, reporting
the entry into this agreement and amending the disclosure on the Shareholders’
beneficial ownership report on Schedule 13G with respect to Parent filed on
October 2, 2015.

 

2



--------------------------------------------------------------------------------

(c) The parties shall cooperate in preparing a summary description of this
Amendment for use in both Parent’s Form 8-K and the Shareholders’ Schedule
13D. The Company shall provide the Shareholders with reasonably opportunity to
review and comment upon Parent’s Form 8-K prior to filing, and shall consider in
good faith any changes proposed by the Shareholders. The Shareholders shall
provide Parent with reasonable opportunity to review and comment upon the
Schedule 13D prior to filing, and shall consider in good faith any changes
proposed by Parent.

(d) The Parent shall promptly issue a press release to be mutually agreed with
the Shareholders in connection with this Amendment.

(e) The Shareholders shall not, and the Shareholders shall cause their
respective Affiliates not to, (i) issue a press release in connection with this
Amendment or (ii) except as contemplated by Section 3.5(c), otherwise make any
public statement, disclosure or announcement with respect to this Amendment,
other than as mutually agreed to by Parent and the Shareholders.”

(g) The Shareholders Agreement is hereby amended to add the following as a new
Section 3.6: “Section 3.6 Freedom to Pursue Opportunities. Notwithstanding
anything to the contrary herein, the parties expressly acknowledge and agree
that: (a) each Shareholder, Representative of a Shareholder and Affiliate of a
Shareholder, including any director of Parent that is a Representative or
Affiliate of a Shareholder or employed by a Representative or Affiliate of a
Shareholder (each, a “Shareholder Party”), has the right to, (i) directly or
indirectly engage in the same or similar business activities or lines of
business as Parent or any of its Subsidiaries, including those deemed to be
competing with the Parent or any of its Subsidiaries, or (ii) directly or
indirectly do business with any client, customer or supplier of Parent or any of
its Subsidiaries; and (b) in the event that any Shareholder Party is a director
of Parent or any of its Subsidiaries and acquires knowledge of a potential
transaction or matter that may be a corporate opportunity for Parent or any of
its Subsidiaries solely as a result of such Shareholder Party’s position on the
Board, such Shareholder Party may not direct such corporate opportunity to any
other Shareholder Party; provided that, other than as set forth in the preceding
clause, no Shareholder Party shall have any other obligation to Parent or any of
its Subsidiaries with respect to any corporate opportunity. In the event of any
conflict between this Section 3.6 and any other agreement or policy relating to
Parent or any of its Subsidiaries, this Section 3.6 shall control.”

(h) The Shareholders Agreement is hereby amended to add the following additional
words to the end of Section 5.9: “; provided, that each Shareholder Party shall
be a third-party beneficiary for purposes of Section 3.6 of this Agreement.”

2. Registration Rights Agreement Amendment. The Registration Rights Agreement is
hereby amended as follows:

(a) Section 1 of the Registration Rights Agreement is hereby amended to delete
in its entirety clause (iii) of the definition of the term “Registrable
Securities” and replace it with the following new words: “(iii) such holder is
able to immediately sell such securities under Rule 144 without any restrictions
on transfer (including without application of paragraphs (c), (d), (e), (f) and
(h) of Rule 144), as reasonably determined by the Holder; or (iv) such Shares
have ceased to be outstanding.”

 

3



--------------------------------------------------------------------------------

(b) Section 1 of the Registration Rights Agreement is hereby amended to add the
following additional words to the end of the definition of the term “Registrable
Securities”: “Notwithstanding anything to the contrary herein, but subject to
the proviso in the foregoing sentence, any Shares acquired pursuant to a
Permitted Acquisition (as defined in the Shareholders Agreement) shall be deemed
to be Registrable Securities.”

(c) Section 1 of the Registration Rights Agreement is hereby amended to add the
following additional words to the end of the definition of the term
“Shareholders Agreement”: “, as amended.”

(d) Section 7(b) of the Registration Rights Agreement is hereby amended to
replace the word “earlier” with the word “later”.

3. No Other Waiver or Amendment. Except as expressly contemplated by Sections 1
and 2 above, all provisions of the Shareholders Agreement and the Registration
Rights Agreement remain in full force and effect, on the terms and subject to
the conditions set forth therein. This Agreement does not constitute, directly
or indirectly, an amendment or waiver of any provision of the Shareholders
Agreement or the Registration Rights Agreement, or any other right, remedy,
power or privilege of any party to the Shareholders Agreement or the
Registration Rights Agreement, except to the extent expressly set forth herein.

4. Primacy. In the event of any conflict between this Amendment (or any portion
thereof) and the Shareholders Agreement, the Registration Rights Agreement or
any other agreement, the terms of this Amendment shall prevail.

5. Miscellaneous. Except as set forth in Section 1(i) of this Amendment,
Articles I and V of the Shareholders Agreement shall apply to this Amendment,
mutatis mutandis.

[Signature Pages Follow] 

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment, or
caused the same to be executed by its duly authorized representative, as of the
date first above written.

 

ENDO INTERNATIONAL PLC By:   /s/ Rajiv De Silva   Name: Rajiv De Silva   Title:
  President and CEO

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

TPG SKY L.P. By:   TPG Advisors VI, Inc., its general partner By:   /s/ Clive
Bode   Name: Clive Bode   Title:   Vice President TPG SKY CO-INVEST L.P. By:  
TPG Advisors VI, Inc., its general partner By:   /s/ Clive Bode   Name: Clive
Bode   Title:   Vice President TPG BIOTECHNOLOGY PARTNERS IV L.P. By:   TPG
Biotechnology GenPar IV, L.P.,
its general partner By:   TPG Biotech GenPar IV Advisors,
LLC, its general partner By:   /s/ Clive Bode   Name: Clive Bode   Title:   Vice
President

[Signature Page to Amendment Agreement]